February 5, 1935.
The opinion of the Court was delivered by
This is an action for the specific performance of an alleged verbal contract for the purchase of real estate.
Judge Johnson, in his decree states: "I have given careful consideration to the testimony and heard the arguments of counsel and have definitely reached the conclusion that no contract was ever made between plaintiff and the defendant trustee for the sale of the property in question."
The evidence abundantly sustains this conclusion of the trial Judge.
Specific performance of a contract is not a matter of right in equity but rests in the sound discretion of the Court.Anthony v. Eve, 109 S.C. 255, 95 S.E., 513; Bull v. Fallaw,109 S.C. 306, 96 S.E., 147, and Jolly v. Martin, 120 S.C. 317,113 S.E., 128.
Judgment affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE C.J. RAMAGE concur.